     The Law Office of Olaf W. Hedberg
 1   Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
 2   Sacramento, California 95814
     (916) 447-1192 office
 3   ohedberg@yahoo.com
 4

 5

 6

 7

 8
          IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
 9
                                              CALIFORNIA
10

11                                                    Case Number: 2:06-cr-00251-JAM
     THE UNITED STAES OF AMERICA
12                                                    STIPULATION AND ORDER TO
     V.                                               CONTINUE DIPOSITIONAL HEARING
13

14
     GINO LEE GIORGI
15

16

17
            Defendant Gino Giorgi and plaintiff Unites states of America hereby stipulate as follows:
18
     1. This matter is currently set for a dispositional hearing on May 18, 2021 at 9:30 am;
19
     2. Defense Counsel needs more time to prepare for the dispositional hearing;
20
     3. By this stipulation the parties move to continue the hearing to May 25, 2021, at 9:30 am.
21
            US Probation Officer Wendy Reyes has been consulted and has no objection to this
22
     continuance
23
            IT IS SO STIPULATED
24

25


                                                     1
 1
     Dated: May 10, 2021           PHILLIP A. TALBERT
 2
                                   ACTING UNITES STATES ATTORNEY
 3
                                   /s/ DENISE N. YASINOW
 4                                 Denise N. Yasinow
                                   Assistant US Attorney
 5

 6   Dated: May 10, 2021           /s/ OLAF W. HEDBERG
                                   Olaf W. Hedberg
 7

 8

 9

10
                             ORDER
11
      IT IS SO ORDERED.
12

13
       Dated: May 11, 2021     /s/ John A. Mendez
14                             THE HONORABLE JOHN A. MENDEZ
                               UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25


                               2
